Citation Nr: 0127668	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  00-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel
INTRODUCTION

The appellant served on active duty from July 6 to September 
21, 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which determined that new and 
material evidence had not been received to reopen the claim.

The appellant and her mother testified at a Travel Board 
hearing before the undersigned Board Member in August 2001.  
At that hearing, the appellant submitted some lay statements 
along with a waiver of her right to have the RO consider the 
evidence.   See 38 C.F.R. § 20.1304(c) (2001).  Accordingly, 
the Board can continue with appellate review.  

The appellant also raised issues of entitlement to service 
connection for kidney and thyroid disorders during her 
hearing.  These issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In an unappealed November 1997 rating decision, the RO 
denied reopening the appellant's claim for service connection 
for an acquired psychiatric condition.

2.  Evidence added to the record since the November 1997 RO 
decision is so significant that it must be considered to 
decide fairly the merits of the appellant's claim for 
entitlement to service connection for an acquired psychiatric 
disorder.



CONCLUSIONS OF LAW

1.  The November 1997 rating decision that denied reopening a 
claim for service connection for an acquired psychiatric 
condition is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence to reopen the appellant's claim 
for service connection for an acquired psychiatric disorder 
has been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the appellant's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Board 
also notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108 (West 1991).  

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder.  The requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied, and confirmed the 
denial of, a claim for entitlement to service connection for 
a nervous condition in two October 1971 rating decisions, 
noting that the appellant had been diagnosed as having a 
personality disorder (schizoid personality) that is not a 
disability under the law and schizophrenia that pre-existed 
service.  By a letter dated October 22, 1971, the appellant 
received written notification of the RO's actions and was 
advised of her appellate rights, but no appeal was initiated 
within one year of the notification.  By a July 1974 rating 
decision, the RO confirmed its denial of a claim for 
entitlement to service connection for a nervous condition, 
noting that the newly received medical records showed a 
diagnosis, and treatment for, manic-depressive psychosis but 
did not warrant a change in the prior rating decision.  The 
appellant was notified of the decision and was advised of her 
appellate rights the same month, but no appeal was initiated 
within one year of the notification.  By a November 1997 
rating decision, the RO determined that no new and material 
evidence adequate to reopen the claim for service connection 
for an acquired psychiatric condition had been submitted.  
That decision noted that the new evidence showed that the 
appellant was receiving regular treatment for bipolar 
disorder, that the immediate appearance of psychotic symptoms 
upon entry on active duty would support the service 
department's findings of a pre-existing disease, and that the 
appellant was not on active duty long enough to permanently 
aggravate the condition beyond its normal progression.  In 
December 1999, the appellant sought to reopen her claim for 
service connection for an acquired psychiatric disorder.  In 
a March 2000 decision, the subject of this appeal, the RO 
again determined that no new and material evidence adequate 
to reopen the claim for service connection for an acquired 
psychiatric condition had been submitted.  That decision 
noted that, although the appellant was being treated for 
bipolar or schizoaffective disorder, there was no evidence 
probative of the issue of whether or not a psychiatric 
disorder was incurred in service nor was there a reasonable 
possibility that the evidence would change the outcome of the 
claim based on the merits.  The appellant was notified of the 
decision and was advised of her appellate rights in April 
2000 and she perfected an appeal within one year of the 
notification. 
Since the appellant did not perfect an appeal of the October 
1971, July 1974 and November 1997 RO decisions, they became 
final and are not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 20.1103 (2001).

The Board finds that in this case, in a June 2000 Statement 
of the Case, the appellant and her representative were 
advised by VA of the information required to reopen the claim 
and the Board may proceed with appellate review.  Therefore, 
the Board may proceed with its appellate review without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Second, if VA determines that 
the evidence is new and material, VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the appellant's 
claim for service connection for an acquired psychiatric 
disorder.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a).

At the time of the RO's November 1997 decision, the evidence 
of record included: the appellant's service medical records; 
a May 1971 West Virginia University Medical Center hospital 
report, indicating that she was transferred to the 
Pittsburgh, Pennsylvania, VA Medical Center (VAMC) with a 
discharge diagnosis of schizophrenia, catatonic type; a 
hospital discharge report from the Perry Point, Maryland, 
VAMC from August to September 1971; a hospital discharge 
report from the Pittsburgh VAMC from November 1973 to 
February 1974; outpatient treatment records from the 
Pittsburgh VAMC from November 1996 to September 1997; a 
National Personnel Records Center (NPRC) response 
transmitting service personnel and medical records; copies of 
articles on schizoaffective disorder and its treatment 
submitted by the appellant; and various appellant statements.

The relevant evidence associated with the claims file after 
the RO's November 1997 rating decision includes: VA 
outpatient and inpatient reports from January 1991 to May 
2000, including diagnoses for bipolar disorder, depressed, 
and schizoaffective disorder; a July 1999 mental status 
examination report, noting that her medical records indicated 
that the appellant experienced psychiatric difficulties while 
enlisted, was sent to Altoona Hospital and was discharged, 
and that she had multiple admissions to the VAMC; a copy of 
the transcript of the August 2001 hearing; various statements 
by family members, an co-enlistee and an acquaintance; and 
various statements by the veteran and her representative.  

The hearing testimony and the lay submissions are material as 
they detail the appellant's pre-service behavior and absence 
of a diagnosis and treatment for any personality or 
psychiatric condition and her behavior and continuing 
psychiatric treatment following service.  This evidence 
suggests that the appellant was sound at enlistment and that 
there was no pre-existing condition; that, if there was a 
pre-existing psychiatric condition, there may have been 
aggravation; and that her symptomatology continued after her 
discharge from service.  The Board concludes that the 
testimony and lay statements constitute new and material 
evidence.  This evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
appellant's claim for service connection for an acquired 
psychiatric disorder.  38 C.F.R. § 3.156.  As new and 
material evidence has been presented, the claim for service 
connection for an acquired psychiatric disorder is reopened.  

The Board observes that, when the RO determined, in its March 
2000 decision, that new and material evidence had not been 
submitted to reopen the claim, it relied upon the invalidated 
"reasonable possibility" of a change in outcome test in order 
to determine whether evidence was new and material.  However, 
in light of the Board's decision here, the RO will get to 
consider her claim for service connection for an acquired 
psychiatric disorder on the merits, and the Board finds that 
the appellant has not been prejudiced by the RO's decision.  
Bernard, 4 Vet. App. at 392-94.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder has been submitted and the claim is reopened; the 
appeal is allowed to this extent only and is subject to 
further action as discussed below.


REMAND

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, the claim is REMANDED for de novo 
review.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As the Board has reopened the veteran's claim for service 
connection for an acquired psychiatric disability, the Board 
must ensure that the VCAA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A (West Supp. 2001).  The VCAA 
provides a broader VA obligation to obtain relevant records 
and advise a claimant of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

In the instant case, the record poses complicated medical 
questions and the Board may not make its own judgment as to 
whether any current psychiatric symptomatology is in the 
nature of a personality disorder or a true psychiatric 
disorder, and, if the latter, whether it pre-existed service 
and, if so, whether it was aggravated by service.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) (the Board may not base 
a decision on its own unsubstantiated medical conclusions, 
but, rather, may reach a medical conclusion only on the basis 
of independent medical evidence in the record or adequate 
quotation from recognized medical treatises).  The appellant 
has not been and should be afforded a VA psychiatric 
examination, which addresses the nature and etiology of her 
claimed psychiatric disorder(s).  38 U.S.C.A. § 5103A; Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

In this regard, the Board notes that the appellant's entrance 
examination report is negative for any psychiatric disorder.  
Thus, for purposes of service connection, the appellant is 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except where clear and unmistakable 
evidence demonstrates that the disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2001); 
see also Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  
However, later service medical records indicate that the 
appellant was treated at both the Noble Army Hospital at Fort 
McClelland, Alabama, and Walter Reed General Hospital in 
Washington, D.C., and that she was diagnosed with an acute 
schizophrenia reaction, undifferentiated type, manifested by 
blocking of thought processes, withdrawal, depression, 
delusion, and suicidal tendencies and schizoid personality 
(both were determined to pre-exist service).  The appellant 
and her family contend she had no pre-existing psychiatric 
condition.  Since separation from service the appellant has 
been diagnosed with, and treated for, various psychiatric 
disorders.  

Moreover, the RO should also determine if any additional VA 
or non-VA treatment records are available, as the duty to 
assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See 38 U.S.C.A. § 5103A (West Supp. 2001); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this regard, the Board 
observes that, in a May 2000 response for records, the 
Pittsburgh VAMC indicated that it had no records from 1971 
and, since the appellant was transferred to Perry Point, 
suggested that the records may have been sent there in 1971 
and later retired from that facility.  Although there is a 
1971 hospital discharge report from the Perry Point VAMC 
associated with the claims file and confirming the 
appellant's transfer, there is only a progress note dated 
June 1, 1971 from the Pittsburgh VAMC but no hospital 
discharge report.  It does not appear that either VAMC 
attempted to retrieve records for the appellant from archived 
records.  The Board believes another attempt should be made 
to obtain the 1971 Pittsburgh VAMC records.

Moreover, the Board notes that the appellant indicated that 
she was treated for schizophrenia in 1970 and 1971 by Dr. 
Strecker and in 1973 by Drs. Reeder and Cobably but no 
treatment records from these physicians appear to be 
associated with the claims file.  Without obtaining and 
reviewing pertinent treatment records, the Board cannot be 
sure that such records might not aid in the establishment of 
entitlement to service connection.  On remand, the RO should 
request any relevant treatment records not already associated 
with the claims file.  See 38 U.S.C.A. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO again should attempt to obtain 
the appellant's Pittsburgh VAMC hospital 
records for the period from May to August 
1971.  In its efforts, the RO should 
contact both the Pittsburgh and Perry 
Point VA Medical Centers and request that 
both medical centers attempt a retrieval 
of the records in question from their 
archived records.  The RO should document 
its efforts in this regard in the claims 
file, as well as all responses received.  
If the appellant's treatment records 
cannot be located, the VAMC should so 
note.

2.  The RO should contact the appellant 
and have her identify (names, addresses, 
and dates) any sources of VA or non-VA 
treatment for any psychiatric disorder.  
After obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file, in particular those for Drs. 
Strecker, Reeder and Cobably, and 
associate them with the record.  38 
C.F.R. § 3.159 (2001).

3.  The RO also should review the entire 
file and undertake any additional 
development necessary to comply with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45620 (Aug. 
29, 2001)).

4.  Thereafter, the RO should schedule 
the appellant for a VA examination to 
clarify the nature, time of onset, and 
etiology of any psychiatric disorder that 
may be present, to include whether the 
veteran had a psychiatric disorder that 
pre-existed service entrance, which was 
aggravated or worsened by service.  The 
appellant must be informed in writing of 
the potential consequences of her failure 
to appear for any scheduled examination.  
The claims file and this opinion must be 
made available to, and be reviewed by, 
the examiner in its entirety including 
the explanatory paragraphs above the 
numbered instructions in connection with 
the examination.  All indicated tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  On the examination findings, the 
history provided by the veteran, and a 
thorough review of the service medical 
record and claims file, including all 
material received pursuant to this 
remand, the examiner should specifically 
answer the following questions.

a.  List all disabling psychiatric 
disorders that the appellant currently 
has.

b.  For each diagnosed psychiatric 
disorder identified in question (a), 
state a medical opinion as to the time of 
onset of the disability.

c.  For each diagnosed psychiatric 
disorder identified in question (a), 
state a medical opinion as to whether any 
of the diagnosed disorders is a 
personality disorder or a developmental 
defect.

d.  For each diagnosed psychiatric 
disorder that is determined not to be a 
personality disorder or a developmental 
defect, state a medical opinion as to 
whether it is at least as likely as not 
that the diagnosed psychiatric disorder 
is the result of a disease or injury the 
veteran had in service or was incurred 
within one year following discharge.  (In 
answering this question, the examiner 
should comment on all findings in the 
service medical records and post-service 
treatment records from 1970 and 1971).

e.  For each diagnosed psychiatric 
disorder that is determined not to be a 
personality disorder or a developmental 
defect that was found to pre-exist 
service, state a medical opinion as to 
whether it is at least as likely as not 
that the diagnosed psychiatric disorder 
increased in severity in service, and, if 
so, whether such increase in severity was 
beyond the natural progress of the 
disease. 

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
it is not feasible to answer the above 
questions, the examiner should so state.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2001); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

5.  When the above development has been 
completed, the RO should review the 
expanded record and readjudicate the 
claim for service connection for an 
acquired psychiatric disorder.  In 
particular, the RO should address the 
questions of soundness and aggravation of 
a pre-existing condition, if one is 
found.  If the benefit sought remains 
denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


